Citation Nr: 0606112	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-11 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO.  

In January 2006, during the course of the appeal, the veteran 
had a hearing at the RO before the undersigned Veterans Law 
Judge.  



FINDING OF FACT

The veteran's current low back disability, diagnosed as 
spondylosis of the lumbar spine with a history of disc bulge 
and right lower extremity radiculopathy, was first clinically 
manifested many years after service, and there is no 
competent evidence of record that it is in any way related to 
lumbar strain in service.


CONCLUSION OF LAW

Low back disability is not the result of disease or injury 
incurred in or aggravated by service, nor may spondylosis of 
the lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claim of 
entitlement to service connection for low back disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in February and October 2002, April 2003, 
and February 2005, the RO informed the veteran that in order 
to establish service connection for a particular disability, 
the evidence had to show the following:  1) that the veteran 
had had an injury in military service or that he had a 
disease that began in or was made worse by military service; 
or that there was an event in service which caused injury or 
disease; 2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claim; (2) 
the information and evidence that VA would seek to provide, 
such as service medical records or VA medical records; (3) 
the information and evidence that the veteran needed to 
provide, such as the name and address of the person, agency, 
or company who had relevant records; and (4) the need to 
furnish VA any other information or evidence in the veteran's 
possession that pertained to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC's), issued in April 
2003, and the Supplemental Statements of the Case (SSOC's), 
issued in January and July 2005, notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SOC set forth the relevant text 
of 38 C.F.R. § 3.159.  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim of entitlement to 
service connection for low back disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as spondylosis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

A careful review of the service medical records shows that, 
from June 1970 to July 1971, the veteran was treated for 
complaints of low back pain.  Although there was no evidence 
of trauma, the pain had reportedly come on suddenly.  

Despite the veteran's complaints, multiple examinations, 
including that performed during a July 1970 orthopedic 
consultation, were essentially negative for clinical 
findings.  The X-ray studies were also within normal limits, 
and the primary diagnosis was that of low back strain.  

There were no further recorded complaints or clinical 
findings of low back problems during the remainder of 
service.  

Indeed, during the veteran's service separation examination 
in December 1971, his history low back complaints was noted.  
However, he demonstrated a full painless motion of low back 
motion; and his spine was found to be normal.  

In April 1983, the veteran was treated at Sterling Heights 
Chiropractic Clinic with complaints of a 21/2 year history of 
low back pain.  

Indeed, chronic back disability, diagnosed as bulging of the 
disc at the L4-L5 level and osteoarthritis was first 
clinically document in February 1997, when those 
abnormalities were verified on a CT performed at Holy Cross 
Hospital.

In an effort to determine the etiology of the claimed low 
back disorder, the RO scheduled the veteran for a VA 
orthopedic examination in June 2005.  

Following that examination, the diagnosis was that of mild 
spondylosis of the lumbar spine with a history of disc bulge 
and right lower extremity radiculopathy.  

The examiner noted that the X-ray studies in service were 
negative for any evidence of chronic identifiable low back 
disability.  Indeed, she found no objective evidence of low 
back disability until that reported 1997.  

Moreover, the examiner noted that the nature of the veteran's 
back complaints in service were different than those noted 
during the June 2005.  Unlike those in service, the veteran's 
complaints many years later involved pain radiating form the 
lumbar spine in to the lower extremities.  

Therefore, the VA examiner concluded that the veteran's 
current low back disability was unrelated to service.  

The only reports of a relationship between the veteran's 
current low back problems and those in service come from the 
veteran and his spouse.  

During the veteran's January 2006 hearing at the RO, the 
veteran and his spouse testified that, shortly after service, 
the veteran had been treated for low back problems.  However, 
the records of that treatment were not available.  

Even if the veteran had received such treatment, however, 
there is no competent evidence linking the currently 
demonstrated low back disability to any event or incident of 
the veteran's period of active service.  

As lay persons, the veteran and his spouse are only qualified 
to report on matters which are capable of lay observation.  
They are not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, their opinions, without more, cannot be considered 
competent evidence for establishing service connection.  
Absent such evidence, service connection for a low back 
disorder is not warranted.  



ORDER

Service connection for low back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


